 



(CIAO LOGO) [y23486y2348601.gif]
To the attention of Mr. Nicolas Metzke
(hereinafter the “Executive”)
July 25, 2006
Dear Nicolas,
It is with great pleasure that we send you this letter further to our recent
discussions and we are delighted to confirm that you will be appointed as
Managing Director of Ciao GmbH (the “Company”) as from July 25, 2006 and as
Senior Vice President Managing Director of Europe of Greenfield Online, Inc.
(“Greenfield Online”).
1. Duties
1.1 As Managing Director of the Company, you will be entrusted with the general
management of the Company.
1.2 You will report to the sole shareholder of the Company or any body or person
appointed for this purpose by the sole shareholder of the Company (the
“Supervisory Body”). Further functional reporting lines within the Greenfield
group may be determined from time to time by the Supervisory Body.
1.3 The Executive shall, internally together with other members of the
management of the Company, if any, conduct the business of the Company with the
diligence of a prudent manager in accordance with all applicable laws, the
Articles of Association of the Company, any management rules adopted by the
Supervisory Body, the instructions of the sole shareholder, if applicable, and
this Letter. He shall promote the interests of the Company and, to the extent
consistent with the interests of the Company, the interests of all companies
affiliated with the Company within the meaning of Section 15 of the Stock
Corporation Act (hereafter referred to as “Affiliates”).
In particular, without limiting the generality of the foregoing, the Executive
shall obtain prior approval by the Supervisory Body with respect to certain
major decisions as set forth in management rules adopted by the Supervisory Body
from time to time.
1.4 If requested by the Supervisory Body, the Executive shall accept an office
as a member in a supervisory board or comparable supervising body in other
companies and senior management functions in Affiliates. If requested by the
Supervisory Body, he shall resign from such functions at any time.
1.5 It is understood that until further notice the Executive shall continue to
serve as General Manager of Ciao France SAS based on a separate letter of
appointment to be signed concurrently herewith (the “Ciao France Appointment
Letter”). Upon request of the Supervisory Body at any time, the Executive will
resign from such office and agree to terminate the Ciao France Appointment
Letter.
1.6 The Executive will continue to maintain his private residence in or around
Paris, France, but shall regularly be working at the offices of the Company in
Munich for four out of five working days per week until the end of the calendar
year 2006, and for so long as the needs of the Company require it in 2007, and
in the offices of Ciao France SAS for the remaining part of the week, in both
cases to the extent he is not travelling on Company business.
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
2. Termination
In the event of termination of the term of office of the Executive as Managing
Director of the Company by the sole shareholder of the Company without an
important reason, or in the event of resignation by the Executive for Good
Reason as defined in Section 9.3 below, the Executive shall be entitled, subject
to the next following sentence, to a monthly severance payment in the amount of
his monthly base remuneration plus bonus, both based on the average base
remuneration and bonus earned with respect to the 12 months preceding
termination, for a duration of twelve months after the effectiveness of his
termination (the “Severance Payment”). The Severance Payment shall be paid
monthly in arrears, but only if and so long as the Executive continues to comply
with his obligations under Sections 9 (Non-Compete Clause) and 10
(Confidentiality). If the Company chooses to waive the Non-Compete Clause where
the Executive has been terminated without an important reason or where he has
resigned for Good Reason, the Company shall pay any remaining amounts of the
Severance Payment in one lump sum promptly after giving notice of such waiver.
All such payments shall be made after deduction of any withholdings required by
law. Should the Executive resign without Good Reason or be terminated for an
important reason, the Company shall not be obligated to make the Severance
Payment.
In the event of termination or dismissal, the Executive commits to assist the
Supervisory Board to ensure a smooth transition with the new managing director
appointed.
3. Remuneration
3.1 The Executive shall receive from the Company an annual remuneration in the
amount of €193,599 (One Hundred and ninety three thousand five hundred ninety
nine euros) per year, pro-rated for partial years. This remuneration shall
remain in effect until December 31, 2006, after which time it will be reviewed
by the Supervisory Body for 2007 and each subsequent year.
The amount of annual remuneration due under this letter shall be reduced by the
amount of annual remuneration due for the relevant period by Ciao France SAS
under the Ciao France Appointment Letter, as it may be amended from time to
time. The parties shall agree from time to time on an annual remuneration under
the Ciao France Appointment Letter which is adequate in consideration of the
expected relation between working time spent for the exercise of the office as
General Manager of Ciao France SAS on the one hand and all other work under this
letter on the other hand.
3.2 The annual remuneration shall be payable in twelve equal installments at the
end of each calendar month, after deduction of any amounts to be withheld under
law. For any part of a calendar year or calendar month, payment shall be made
only of an amount proportionate to such time.
3.3 In addition to the remuneration under Section 3.1 above, the Company shall
pay a bonus in accordance with the provisions of the Greenfield Online 2006
Executive Compensation and Bonus Plan (the “Bonus Plan”) as amended.
3.4 The remuneration provided for in this Section 3 shall be a compensation for
all work of the Executive. Therefore, there shall be no additional compensation
for overtime, holiday or other extra work.
3.5 All payments due under this letter shall be made by wire transfer to such
bank account as shall be designated by the Executive from time to time and
initially to his account no. 02219517501 using the IBAN FR76 1870 7000 2202 2195
1750 127with Banque Populaire Val de France in Versailles, France. Any costs of
making such wire transfer shall be borne by the Company.
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
3.6 Upon the execution of this agreement Executive will receive a grant of
options to purchase 25,000, shares of Greenfield Online common stock, pursuant
to the terms of the Greenfield Online’s Amended 2004 Equity Incentive Plan
(“2004 Plan”). These options will be granted with an exercise price equal to the
closing sale price for the stock on the date of grant. These options will vest
over 4 years, with 25% vesting on the anniversary of the date of grant and 12.5%
vesting each 6 months thereafter, provided, however, vesting of all or any
portion of these options shall accelerate in the event of a termination of your
employment by the Company without Cause or your Resignation for Good Reason, in
each case which occurs as a result of or within twelve (12) months after a
Change in Control (as such terms are defined in the Notice of Grant and the 2004
Plan).
3.6 The Company agrees to equalize the Executive’s French income tax liability
pursuant to a formula prepared by the Company’s accountants. The Executive
agrees to provide all necessary personal income tax return information to the
Company accountants in order for the Company to determine the proper
equalization amount.
4. Expenses — Company Car – Housing
4.1 The Company shall reimburse necessary and appropriate expenses, including
travel and business expenses in accordance with Company policy, including
expenses for weekly travelling between Paris and Munich. As the case may be,
proof for the expenses shall be provided in accordance with tax rules unless
lump sum amounts can be reimbursed under tax law.
4.2 The Executive shall be entitled to the use of a car leased or acquired by
the Company in the upper class segment (e.g. “Mercedes E-Klasse”, BMW
“5er-Reihe”), which shall have a retail price, including all options and
upgrades of no more than €65,000. The company car will be used for business and
private purposes free of any charges for the Executive. The Company shall bear
any costs in relation to the company car such as insurances, taxes, fuel,
inspections and the like, except for private taxes to be borne by the Executive
in connection with the usage of the company car. In particular this will
constitute a benefit in kind both for tax and social security purposes. The
Executive shall inform the Company of any event affecting the vehicle
immediately and, at the latest, within 48 hours, so that the Company may take
all necessary steps. The Executive shall maintain the vehicle in perfect
condition as regards its structure and bodywork. Upon termination of the term of
office of the Executive, he shall return immediately the vehicle to the Company
and hand over the papers and keys. The Executive shall be personally liable for
any ticket or fine relating to parking or traffic offences that you may receive
while using the company car. The Executive shall pay the whole amount owed
within the required timeframe.
4.3 So long as the Executive maintains his private residence in France, the
Company shall pay to the Executive a lump sum compensation for housing costs in
Munich in the gross amount (subject to required withholdings) of € 2,500 per
month. In the event that the Executive decides to relocate permanently to Munich
or surroundings, the Company shall reimburse reasonable expenses for relocation
including day-care or scholarship for the children for a duration of 2 years
(provided the Executive remains employed by Company).
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
5. Vacation
5.1 The annual vacation entitlement of the Executive amounts to 25 working days
(which term includes all days except Saturday, Sunday and official holidays).
5.2 The timing of vacation shall be determined by agreement with the Supervisory
Body, taking into consideration the business situation.
5.3 To the extent the Executive cannot take his vacation until the end of a
calendar year because of business or personal reasons, his vacation right shall
continue to exist until April 30 of the following year. If for health reasons
the vacation cannot be taken in part or in full until this date, the right shall
extinguish. There shall be no claim for a compensation for vacation days not
taken.
5.4 If the annual vacation cannot be taken because the term of office is
terminated, the Executive shall be compensated.
6. Compensation in the Event of Sickness
6.1 In case of sickness, the monthly payments will be continued for a period of
three months.
6.2 Any payments from third parties, e.g. insurances, shall reduce the payments
of the Company insofar as the aggregate payments from the insurance and the
Company would exceed the net amounts which the Executive would receive pursuant
to Section 4 if he would work.
6.3 Should the Executive die during his term of office, his wife or other
persons entitled to support shall receive the remuneration pursuant to
Section 4.1 for a period of six months following the month of death. If at this
point of time his wife should already have deceased, any children entitled to
support shall obtain these payments.
6.4 The Executive hereby assigns to the Company his claims for damages which he
may have against third parties who have caused his inability to work to the
extent the Company makes payments under the above continuation rule. He
undertakes to provide to the Company any information which it may require in
connection with the prosecution of such claims and to support it in pursuing
them.
7. Additional Activities
7.1 The Executive shall use his complete working capacity as well as his
knowledge and experience in the interest of the Company. He may freely determine
his working time.
7.2 Any other gainful activity shall require the prior consent of the
Supervisory Body. The Executive undertakes to inform the Supervisory Body in
advance in writing on any other activity that does or may require consent.
7.3 The Supervisory Body may withhold or withdraw his consent only if the
relevant other activity as such or together with other activities may in the
opinion of the Supervisory Body, negatively affect the work of the Executive for
the Company or other interests of the Company or the Affiliates.
7.4 Publications and lectures regarding the field of activities of the Company
as well as accepting an office on supervisory bodies of other companies or a
honorary office in organizations shall require the prior written consent of the
Supervisory Body except for lectures and
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
publications of the Executive of a general scientific nature which do not relate
to the core business of the Company or the Affiliates.
7.5 At the request of the Supervisory Body which may be made at any time the
Executive shall resign from all offices he holds as a consequence of or in
connection with his appointment as Managing Director of the Company.
8. Inventions and Suggestions for Improvement
8.1 The Executive shall promptly notify the Company in writing on any invention
made by him which is resulting from his work with the Company or is based on
know-how or work results of the Company’s business to a significant degree
(“Company Related Invention”).
8.2 The Company may claim any Company Related Invention by written notification
to the Executive within four months after receiving the notification from the
Executive. Effective upon receipt of such notification of the Company by the
Executive, all rights in the invention shall be deemed transferred to the
Company. If the Company does not claim the invention within such period of four
months, the invention shall be at the Executive’s free disposal.
8.3 If during the term of his Agreement the Executive makes an invention which
is not a Company Related Invention, he shall inform the Company immediately in
writing. If such invention falls into the field of activity of the Company or an
Affiliate, the Executive shall offer to the Company an exclusive right to use
the invention at reasonable terms in accordance with market practice. The
Executive may not use such invention during the term of this Letter unless the
Company declines the offer in writing or three months have passed since the
notification was received by the Company and the Company has not accepted the
offer.
8.4 The Company shall have full and exclusive rights to all inventions,
copyrighted works and other intellectual property rights made or acquired by the
Executive during the time of his employment and term of office with the Company
prior to the signing of this Letter whether or not formalities like those
provided for in this Letter had been complied with at the relevant time or
whether it would or would not be considered as a Company Related Invention under
the provisions of this Letter.
9. Non-Compete Clause
9.1 During the term of his office, the Executive shall not become active,
neither directly nor indirectly, neither for his own account nor as an employee,
for a business which is directly competing, or where there are concrete
indications that it may competing, with the Company or an Affiliate. The
Executive shall also refrain from soliciting the employees of the Company or of
the Affiliates. This prohibition shall apply also to any consulting or other
promoting of such business, even on an intermediate basis, to the starting of
any such business and to the taking of any participation or interest in any such
business. The prohibition shall not apply to the holding of shares in companies
listed on a stock exchange representing less than one percent of the share
capital.
9.2 The prohibition in Section 9.1 shall continue to apply for a period of two
years following your term of office on the basis of the business of the Company
or an Affiliate carried out on the date of resignation or dismissal or other
termination of your term of office (taking into account any business under
development by these companies to the extent known by the Executive). Provided
that the Executive has been terminated without an important reason (for cause),
or has resigned for “Good Reason”, as defined below, the Executive shall be
entitled to compensation during such period. During or with respect to the first
twelve months of the non-compete period, such compensation shall be the
Severance Payment provided for in Section 2. For the second twelve months of the
non-compete period, the compensation shall
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
be a monthly payment of 50% of one twelfth of the total base remuneration
(without bonus) received by the Executive during the 12 months preceding the
termination or dismissal.
The Company may waive the prohibition provided for in this Section 9.2 at any
time. If the notice of waiver is given during the first twelve months of the
non-compete period, the provisions of Section 2 apply and no further
compensation shall be due for any period thereafter. If the notice of waiver is
given during the second twelve months of the non-compete period, the obligation
to pay compensation shall cease as from the time of giving such notice.
9.3 Resignation for Good Reason. The Executive may resign for Good Reason
effective 30 days after giving the notice contemplated by this Section 9.3,
unless the Company cures the event or condition constituting Good Reason within
such period. For purposes of this Section 9.3, “Good Reason” shall mean any one
of the following: (i) a material diminution of the Executive’s title and status
as set forth in this Letter or assignment to duties and responsibilities
inconsistent with those set forth in this Letter; (ii) the relocation of the
Executive to any place 200 kilometers outside of the city of Paris, France
(other than with Executive’s prior consent and other than the requirement set
forth in Section 1.6); or (iii) a substantial reduction of the Executive’s
compensation package as set forth in this Letter, unless such a reduction is
made by the Company ratably with all other executives at similar levels of
responsibility. Notwithstanding the foregoing, any of the events described in
clauses (i) through (iii) of this Section 9.3 shall constitute “Good Reason”
only if the Company fails to cure such event within 30 days after receipt from
the Executive of written notice of the event which constitutes Good Reason; and
“Good Reason” under clauses (i) through (iii) above shall cease to exist for an
event on the 60th day following the later of its occurrence or the Executive’s
actual knowledge thereof, unless the Executive has given the Company written
notice thereof prior to such date.
9.4 Any exemptions from Sections 9.1 or 9.2 shall have to be agreed in writing
by the Supervisory Body
10. Confidentiality
10.1 The Executive shall keep strictly confidential all information relating to
the Company and the Affiliates which becomes known to him during his work for
the Company. In particular he shall not disclose any company or business
secrets.
10.2 Information may only be disclosed to third parties in fulfillment of a
contractual obligation of the Company or if this is done in the interest of the
Company or following a court or administrative order.
10.3 The obligations under this Section 10 shall continue to apply after the
term of office of the Executive.
11. Contractual Penalty
In the event of any breach of the obligations in Sections 9 and 10 of this
Letter, the Executive shall pay a penalty in an amount equivalent to the one
half of remuneration pursuant to Section 3.1 received during the twelve calendar
months preceding the breach or, if the breach is committed after termination or
resignation, preceding termination or resignation from the term of office. In
the event of a continuing breach, such penalty shall be due for each month in
which the breach occurs. The preceding provisions shall not affect any other
claims of the Company resulting from the relevant breach. In the event that the
Executive has made contractual payments for a breach of the non-competition
provisions of the Share Purchase Agreement Ciao AG dated as of 6 April 2005
between, among others, the Executive, SRVY Acquisition GmbH and Ciao Holding
GmbH, then any such payment shall be used to offset
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
the payments due under this Section 11, to the extent that they are due for the
same calendar periods.
12. Return of Documents
Upon request of the Company at any time, the Executive shall return all
documents, records, data, storage devices, other objects and materials which he
obtained or holds in connection with his employment and shall certify in writing
the completeness of the material returned.
13. Insurance
The Company shall obtain insurance for the benefit of the Executive against
accidents in the amount of € 500,000 for death and € 300,000 for disability and
professional liability insurance.
14. Miscellaneous
14.1 Any amendment, addition or cancellation of this Letter shall be made in
writing in order to be effective. This also applies to this written form
requirement. Any oral agreements, also those made prior to this Letter, shall
have no effect.
14.2 This Letter shall be subject to German law and construed accordingly. The
courts in Munich, Germany, shall have exclusive jurisdiction for all disputes
which may arise under or in connection with the agreement evidenced by this
letter.
14.3 All notices of the Executive concerning this Letter shall be addressed to
the Supervisory Body.
14.4 The ineffectiveness of any of the provisions shall not invalidate the
remaining provisions of this Letter. In such case a provision shall apply which
comes as closely as possible to the intent of the invalid provision.
 *
Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 



--------------------------------------------------------------------------------



 



(CIAO LOGO) [y23486y2348601.gif]
Finally, we are excited about the skills and knowledge you will continue to
bring to the Ciao group and we believe that a corporate officer with your
capabilities and energy will be successful in developing Ciao’s business.
We trust that you will find these terms satisfactory. Please confirm your
acceptance of the above terms by signing the enclosed duplicate of this Letter.
Best regards,
Ciao GmbH
By:
SRVY Acquisition GmbH
By:

     
/s/ Jonathan A. Flatow
 
Jonathan A. Flatow
   
managing director
   

Accepted by Nicolas Metzke
On July 25, 2006

     
/s/ Nicolas Metzke
 
Nicolas Metzke
   

Ciao GmbH Leopoldstraße 236 D-80807 München
Tel: +49-(0)89-25 55 16 00 Fax: +49-(0)89-25 55 17 00 Mail: info@ciao-group.com
Web: www.ciao-group.com

 